 1
 2
 3
 4
 5
 6
 7
 8                                   UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   STANLEY GLEASON,                                   No. 2:18-cv-0135 MCE CKD P
12                      Plaintiff,
13          v.                                          ORDER
14   R. NEUSCHMID, et al.,
15                      Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On July 26, 2019, the magistrate judge filed findings and recommendations (ECF No. 67)

21   herein which were served on Plaintiff and which contained notice to Plaintiff that any objections

22   to the findings and recommendations were to be filed within fourteen days. Plaintiff has filed

23   objections to the findings and recommendations.1

24          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25
            1
26           The magistrate judge recommends dismissal due to plaintiff’s failure to file a second
     amended complaint. In his objections, Plaintiff at least suggests he filed a second amended
27   complaint on May 7, 2019. However, there is nothing on the record suggesting a second
     amended complaint was ever filed, despite the fact that Plaintiff was given approximately eight
28   months to file one.
                                                     1
 1   Court has conducted a de novo review of this case. Having carefully reviewed the entire file, the
 2   Court finds the findings and recommendations to be supported by the record and by proper
 3   analysis.
 4          Accordingly, IT IS HEREBY ORDERED that:
 5          1. The findings and recommendations filed July 26, 2019 (ECF No. 67), are ADOPTED
 6   IN FULL;
 7          2. This action is DISMISSED without prejudice; and
 8          3. The Clerk of the Court is directed to close the case.
 9          IT IS SO ORDERED.
10   Dated: October 8, 2019
11
12
13
14
15
16

17
18
19

20
21
22
23
24
25
26
27
28
                                                      2
